Petition for Writ of Mandamus
Denied and Memorandum Opinion filed February 1, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00060-CV
____________
 
RALPH O. DOUGLAS, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
129th District Court
Harris County, Texas
Trial Court Cause No. 2001-55507
 
 
 

M E M O R
A N D U M   O P I N I O N
            On January 20, 2011, relator Ralph O. Douglas, a pro se
inmate appearing in forma pauperis, filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52.  Douglas complains that respondent, the Honorable Michael
Gomez, presiding judge of the 129th District Court of Harris County, has failed
to rule on his motion for entry of a default judgment against Linda Porter in
the underlying action styled Ralph O. Douglas v. Linda Porter and Marcelyn
Curry, in cause number 2001-55507.  
            The trial court signed a final judgment in cause number
2001-55507 on December 15, 2009.  See Lehmann v. Har-Con, 39 S.W.3d 191,
200 (Tex. 2001) (holding that if the intent to finally dispose of the case is
unequivocally expressed in the order, it is final and appealable).  Douglas has
perfected an appeal from the final judgment, and his appeal is currently
pending before this court under our case number 14-10-00055-CV. 
            Mandamus relief is available only to correct a clear abuse of
discretion for which the relator has no adequate remedy by appeal.  In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).  We hold
that Douglas had an adequate remedy when he appealed that final judgment. 
Accordingly, we deny Douglas’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel consists
of Chief Justice Hedges and Justices Frost and Christopher.